Detailed Action
This is the original office action for US application number 16/747,257. Claims are evaluated as originally filed on January 20, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 17 should read “and letting the liquefied material [[to ]]re-solidify in contact with the second”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the missing noun prior to “for press-fitting the tissue or prosthetic element in the opening” or what ‘for’ is intended to modify in line 8. Further, line 9 is unclear as to what ‘it’ is intended to refer Examiner is interpreting this as referring to, and suggests amending as, “[[for ]]press-fitting the tissue or prosthetic element in the opening[[,]] by positioning the tissue or prosthetic element in the opening and pressing [[it]]the tissue or prosthetic element against a first portion of the inside wall by forcing the fastener into the opening or by expanding the fastener in the opening”.
Claim(s) 1 is/are unclear with regards to the missing noun prior to “for liquefying at least part of the liquefiable material” or what ‘for’ is intended to modify in line 13. There is insufficient antecedent basis for “the vicinity of a second portion” in the claim in line 14. Further, line 15 is unclear as to what ‘it’ is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “simultaneously transmitting energy to the liquefiable material of the anchoring element and advancing the anchoring element relative to the fastenerto liquify at least part of the liquefiable material in [[the]]a vicinity of a second wall portion different from the first portion of the inside wall and making [[it to]] the liquefiable material contact said second wall portion;” or “liquifying at least part of the liquefiable material in a vicinity of a second wall portion different from the first portion of the inside wall and making the liquefiable material contact said second wall portion by simultaneously transmitting energy to the liquefiable material of the anchoring element and advancing the anchoring element relative to the fastener
Claim(s) 9 recites/recite the limitation "the soft tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “and the [[soft]] tissue or prosthetic element to be fastened”.
Claim(s) 12 is/are unclear with regards to the missing noun prior to “for” in lines 1 and 4 and what ‘for’ is intended to modify. Examiner is interpreting this as referring to, and suggests amending as, “wherein, in the step of [[for]] pressing the tissue or prosthetic element in the opening against the first portion of the inside wall by forcing the fastener into the opening, the fastener is forced into the opening along a forcing direction[[,]]; wherein, when [[for]] advancing the anchoring element relative to the fastener, the anchoring element is advanced along an advancing direction; and wherein the forcing direction and the advancing direction are the same.”.
Claim(s) 2-8, 10, 11, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claim(s) 1-4 and 6-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Re et al. (US 2006/0052787, hereinafter “Re”) in view of Aeschlimann et al. (US 2004/0030341, hereinafter “Aeschlimann”).
As to claims 1-4 and 6-13, Re discloses a method (Figs. 12, 18, 25-31, ¶80) capable of use for fastening tissue or a corresponding prosthetic element (25s, Figs. 25-31) in an opening (30, 35, ¶95) in a human or animal bone (Figs. 27-31, ¶s 80 and 95) comprising the steps of: providing a fastener (110A, 115); providing the opening in the human or animal bone (Fig. 27, ¶95), the opening comprising at least one mouth in a bone surface (Figs. 27-31) and an inside wall (Figs. 27-31) and being dimensioned for the fastener to fit into the opening (Fig. 31, ¶s 97 and 109); press-fitting the tissue or prosthetic element in the opening by positioning the tissue or prosthetic element in the opening (Figs. 29 and 30, ¶s 97 and 109) and pressing the tissue or prosthetic element against a first portion of the inside wall (lower right portion as shown in Fig. 31) by forcing the fastener into the opening or by expanding the fastener in the opening (Figs. 29-31, ¶s 97-99 and 109); securing the fastener in the opening in a vicinity of a second wall portion (upper right portion as shown in Fig. 31) different from the first portion of the inside wall (as defined, Fig. 31). As to claim 2, Re discloses that the first portion and the second portion are locally separated from each other, fully independent of each other and located on opposite sides (as defined, Fig. 31). As to claim 6, Re discloses that the tissue to be fastened in the opening is a soft tissue graft or a prosthetic element (25, ¶80) suitable for replacing a natural soft tissue (¶80 discloses use with and ACL graft). As to claim 7, Re discloses that the soft tissue graft comprises at least one terminal claim 8, Re discloses that the tissue to be fastened replaces an anterior cruciate ligament in a human knee joint (¶80) and is fastened in a femoral and a tibial opening (35 and 30 respectively, ¶s 10, 19, 95). As to claim 9, Re discloses that the opening has an elongated cross section and the tissue or prosthetic element to be fastened is a double strand graft (Fig. 31).
Re is silent to an at least one anchoring element comprising a liquefiable material; liquifying at least part of the liquefiable material in a vicinity of a second wall portion different from the first portion of the inside wall and making the liquefiable material contact said second wall portion by simultaneously transmitting energy to the liquefiable material of the anchoring element and advancing the anchoring element relative to the fastener; and letting the liquefied material re-solidify in contact with the second wall portion. As to claim 3, Re is silent to the anchoring element is positioned relative to the fastener after the step of press-fitting or wherein the anchoring element is an integral part of the fastener. As to claim 4, Re is silent to, in the step of simultaneously transmitting and advancing, the liquefied material is made to penetrate into bone tissue of said second wall portion and/or into cavities provided in said second wall portion to form a positive-fit connection with said second wall portion on re-solidification. As to claim 10, Re is silent to the energy transmitted to the liquefiable material is mechanical vibration energy. As to claim 11, Re is silent to the liquefiable material is a material having thermoplastic properties. As to claim 12, Re is silent to in the step of pressing the tissue or prosthetic element in the opening against the first portion of the inside wall by forcing the fastener into the opening, the fastener is forced claim 13, Re is silent to the liquefiable material is liquefied at least where in contact with second wall portion or where in contact with a proximal face of the fastener.
Aeschlimann teaches a similar method (Fig. 8, abstract) for fastening in an opening in a human or animal bone (abstract) comprising the steps of: providing a fastener (13, Fig. 8) with openings (¶71) and at least one anchoring element (core/liquefiable material of ¶71, Fig. 8) comprising a liquefiable material (¶71); press-fitting the fastener in the opening by positioning the fastener in the opening (¶s 12 and 71) and pressing fastener against a first portion of an inside wall by forcing the fastener into the opening (¶s 12 and 71); liquifying at least part of the liquefiable material in a vicinity of a second wall portion different from the first portion of the inside wall (¶71) and making the liquefiable material contact said second wall portion (¶71) by simultaneously transmitting energy to the liquefiable material of the anchoring element and advancing the anchoring element relative to the fastener (¶12); and letting the liquefied material re-solidify in contact with the second wall portion (¶12). As to claim 3, Aeschlimann teaches that the anchoring element is positioned relative to the fastener before after the step of press-fitting or wherein the anchoring element is an integral part of the fastener (Fig. 8, ¶71). As to claim 4, Aeschlimann teaches, in the step of simultaneously transmitting and advancing, the liquefied material is made to penetrate into bone tissue of said second wall portion and/or into cavities provided in said second wall portion to form a positive-fit connection with said second wall portion on re-claim 10, Aeschlimann teaches that the energy transmitted to the liquefiable material is mechanical vibration energy (¶13). As to claim 11, Aeschlimann teaches that the liquefiable material is a material having thermoplastic properties (abstract, ¶s 10, 11, and 71). As to claim 12, Aeschlimann teaches that wherein in the step of pressing the tissue or prosthetic element in the opening against the first portion of the inside wall by forcing the fastener into the opening, the fastener is forced into the opening along a forcing direction (downward as shown in Fig. 8, Fig. 8, ¶71); wherein, when advancing the anchoring element relative to the fastener, the anchoring element is advanced along an advancing direction (downward as shown in Fig. 8, Fig. 8, ¶71); and wherein the forcing direction and the advancing direction are the same (as defined, Fig. 8). As to claim 13, Aeschlimann teaches that the liquefiable material is liquefied at least where in contact with second wall portion or where in contact with a proximal face of the fastener (¶13).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the fastener portion 115 and corresponding method as disclosed by Re to comprise openings and at least one anchoring element comprising liquefiable material and corresponding method of impinging ultrasound energy upon the liquefiable material and at the same time is pressing the liquefiable material against the tissue part as taught by Aeschlimann in order to form a positive connection with bone (Aeschlimann abstract) by pressing liquified material into pores or other openings of the bone by the effect of external pressure to form positive-fit connections when re-solidified (Aeschlimann ¶10) and using mechanical energy to keep the thermal burden to the surrounding tissue low to liquify the material while pressing the material into pores or .

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Re and Aeschlimann in view of Schlottig et al. (US 2011/0077696, hereinafter “Schlottig”).
As to claim 5, the combination of Re and Aeschlimann discloses the invention of claim 1 as well as, in the step of simultaneously transmitting and advancing, the liquefied material is welded to the bone opening (¶s 12 and 13).
The combination of Re and Aeschlimann is silent to a step of pre-treating at least said second wall portion by in situ liquefaction of a further liquefiable material and penetration of the bone tissue of said second wall portion and/or cavities provided in said second wall portion by the further liquefiable material, wherein, in the step of simultaneously transmitting and advancing, the liquefied material is welded to the further liquefied material. 
Schlottig teaches similar method (Figs. 1-9) capable of use for fastening in an opening in a human or animal bone (Figs. 1-10, P67) comprising the steps of: providing a fastener (30); providing the opening in the human or animal bone (Fig. 2), the opening comprising at least one mouth in a bone surface and an inside wall and being dimensioned for the fastener to fit into the opening (Figs. 2 and 7); securing the fastener in the opening against a first portion of the inside wall by forcing the fastener into the 
One of ordinary skill in the art at the time of the invention would have been motivated to modify method as disclosed by the combination of Re and Aeschlimann by adding the step of pre-treating as taught by Schlottig in order to ensure a controlled release of pharmaceutically active substances, e.g. for promoting the growth of bone, for preventing inflammation, etc. (Schlottig ¶s 27 and 59), distributed in a very specific manner about the circumference into the cavities/pores accessible/freed by the opening without actually lining the opening with the liquefied material so that only the undesired cavities adjoining the recess are filled (Schlottig ¶62) and the exact location where the implant/fastener receives its primary stabilization, i.e. on the circumferential cylinder surface of the recess, has a substantially increased contact surface available for anchoring of the implant/fastener, and, at the same time, the least possible amount of foreign material is introduced into the bone (Schlottig ¶63). In forming the combination, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select materials such that in the step of simultaneously transmitting and advancing, the liquefied material is welded to the further liquefied material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775